199 Ga. App. 544 (1991)
405 S.E.2d 539
WILLIAMS
v.
THE STATE.
A91A0854.
Court of Appeals of Georgia.
Decided April 10, 1991.
Avis K. Hornsby, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, D. Victor Reynolds, Richard E. Hicks, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Defendant Williams appeals his conviction of a violation of the Georgia Controlled Substances Act (possession of cocaine with intent to distribute). Held:
1. Defendant's second enumeration of error contends that the evidence was not sufficient to support a conviction for possession of cocaine with intent to distribute. The argument in support of this enumeration is limited to the issue of whether defendant had an intent to distribute the cocaine found in his possession when he was detained at a roadblock. "To support a conviction for possession of cocaine with intent to distribute, the State is required to prove more than mere possession. Wright v. State, 154 Ga. App. 400, 401 (268 SE2d 378) (1980), cert denied 449 U.S. 900 (1980)." Sams v. State, 197 Ga. App. 201 (1), 202 (397 SE2d 751). In the case sub judice, the evidence *545 shows that the cocaine was divided between more than 30 small glassine or clear plastic packages. This manner of packaging being commonly associated with the sale or distribution of such contraband would authorize any rational trier of fact to infer that the defendant possessed cocaine with intent to distribute. Bowers v. State, 195 Ga. App. 522 (1) (394 SE2d 141). The evidence was sufficient to meet the standard of proof required by Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
2. Defendant failed to preserve the issues raised in his remaining enumerations of error by timely objections in the trial court. Romano v. State, 193 Ga. App. 682 (1) (388 SE2d 757). We also note that defendant waived the right to enumerate the jury charge as error when upon inquiry by the trial court he neither objected to the charge as given nor reserved the right to later object. Davidson v. State, 183 Ga. App. 557 (1) (359 SE2d 372); Thomas v. State, 180 Ga. App. 575, 576 (3) (349 SE2d 807).
Judgment affirmed. Sognier, C. J., and Andrews, J., concur.